Case 1:17-cv-05882-CBA-RER Document 32 Filed 05/01/19 Page 1 of 4 PageID #: 418




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

                                          _____________________

                                          No 17-CV-5882 (CBA) (RER)
                                          _____________________

     ANTONIO TEJADA, ANDRES EDGARDO LARROCA FRANCO, AND ALICIA SANTOS,

                                                                     Plaintiffs,

                                                    VERSUS


                       LA SELECTA BAKERY, INC. AND RAFAEL REYNOSO,

                                                                     Defendants.
                                   _____________________________________

                                      REPORT & RECOMMENDATION
                                                May 1, 2019
                                   _____________________________________

                                  to the Honorable Carol Bagley Amon,
                                    Senior United States District Judge


 RAMON E. REYES, JR., U.S.M.J.:
         Plaintiffs Antonio Tejada (“Tejada”),              Rafael Reynoso (“Reynoso” or “Individual
 Andres Edgardo Larroca Franco (“Larroca”),                 Defendant”) (collectively, “Defendants”).
 and Alicia Santos (“Santos”) (collectively,                Their claims are brought under the Fair Labor
 “Plaintiffs”    or    “Named      Plaintiffs”),            Standards Act of 1938 (“FLSA”), 29 U.S.C.
 individually and on behalf of all others                   § 201 et seq., and the New York Labor Law
 similarly situated, assert in their Amended                (“NYLL”) §§ 190 and 650 et seq.
 Complaint (Dkt. No. 20 (“A.C.”)) six causes
 of action against La Selecta Bakery, Inc. (“La                    Before the Court is Plaintiffs’ Motion
 Selecta” or “Corporate Defendant”) and                     for Default Judgment. 1 (Dkt. No. 29 (“Mot.

 1
    Defendants did not file an appearance after             Plaintiffs filed the Motion for Default Judgment. (Dkt.
 Defendants were properly served with the Amended           No. 29). On February 6, 2019, Your Honor referred
 Complaint. On May 8, 2018, the Clerk of the Court          Plaintiffs’ motion to me for a report and
 noted Defendants’ default pursuant to Fed. Rule Civ.       recommendation on the issues of liability and
 P. 55(a). (Dkt. No. 28). On February 4, 2019, the          damages. (ECF Order dated 02/06/19).

                                                        1
Case 1:17-cv-05882-CBA-RER Document 32 Filed 05/01/19 Page 2 of 4 PageID #: 419



 Default”)). For the reasons set forth herein, I       Defendants allegedly failed to provide Tejada
 respectfully recommend that the Motion be             and Santos with a wage notice at the time of
 denied without prejudice to renewal.                  hire (id. ¶¶ 36, 63), and they did not furnish
                                                       any Plaintiff with accurate weekly written
              BACKGROUND                               statements of their rates of pay or hours
         According       to   the     Amended          worked throughout their entire employment.
 Complaint, La Selecta is a bakery,                    (Id. ¶¶ 35, 48, 62). In addition, Plaintiff
 incorporated in New York, with its principal          Tejada alleges that Defendants, without
 place of business located at 349 Suydam               Tejada’s written authorization, deducted
 Street, Brooklyn, New York 11237. (A.C. ¶¶            from his pay monies purportedly for
 11, 18). All Plaintiffs worked at La Selecta as       contributions to a workers’ compensation
 bakers during their employment. (Id. ¶ 2).            fund, and such monies were not paid into any
 Reynoso served as the Chief Executive                 fund but rather were kept for Defendants’
 Officer of La Selecta during the relevant             own use. (Id. ¶ 33).
 periods of time, operated La Selecta on a                     On October 6, 2017, Plaintiffs Tejada
 daily basis, and had the power to hire and fire       and Larroca commenced this action against
 the employees, set wages and schedules, and           La Selecta and Reynoso. (Dkt. No. 1). On
 maintain employment records. (Id. ¶¶ 12, 19).         January 30, 2018, Plaintiffs filed an
         Each of the Plaintiffs worked varying         Amendment Complaint, which included
 schedules, depending upon the time of year.           Santos as a Named Plaintiff and asserted
 Defendants’        “busy      season”       ran       additional claims. (see generally A.C.).
 approximately from September through                  Although the Amended Complaint contains
 February of each year, and the “slow season”          collective action and class allegations (A.C.
 lasted approximately from March to August.            ¶¶ 14–17), Plaintiffs have not moved for
 (Id. ¶¶ 22, 38, 52). While Plaintiffs typically       certification under either § 216(b) of the
 worked longer hours during the busy season,           FLSA or Rule 23 of the Federal Rules of
 they generally worked more than 40 hours              Civil Procedure. Nonetheless, three former
 per     week     throughout     their    entire       employees of La Selecta, Evelyn Jacinto,
 employment, regardless of the time of year.           Araceli Perez, and Adan Tejada (collectively,
 (Id. ¶¶ 22–24, 38–40, 52–53). Plaintiffs              “Opt-in Plaintiffs”), filed Consent to Join
 allege that Defendants never paid them any            forms purporting to join this action as opt-in
 overtime premium during their employment.             plaintiffs. (Dkt. Nos. 8–9, 15.) There is no
 (Id. ¶¶ 32, 46, 60).                                  evidence that these consent forms were
                                                       served on Defendants.
         Plaintiff Tejada was paid an hourly
 rate of $9.50 from July to August 2013, $10                   As previously noted, Defendants
 from September 2013 to August 2015, $11               failed to appear or otherwise defend against
 from September 2015 to late 2016, and                 this action. Following entry of default by the
 $11.25 from late 2016 to May 2017. (Id. ¶¶            Clerk of the Court (Dkt. No. 28), Plaintiffs
 20, 28–31). Plaintiff Larroca was paid $10            moved for default judgment against
 per hour from about October 2011 to January           Defendants, asserting their own claims as
 2015 and $11 per hour from February 2015              well as claims of the three Opt-in Plaintiffs.
 to May 2017. (Id. ¶¶ 37, 44–45). Plaintiff            (Mot. Default).
 Santos was paid $8 per hour from October
 2013 to March 2017 and $11 per hour from
 April 2017 to May 2017. (Id. ¶¶ 51, 57–58).

                                                   2
Case 1:17-cv-05882-CBA-RER Document 32 Filed 05/01/19 Page 3 of 4 PageID #: 420



                DISCUSSION                             (ARL), 2013 WL 5132983,               at   *6–7
                                                       (E.D.N.Y. Sept.12, 2013)).
         Without      having    moved      for
 conditional certification, Plaintiffs—on                      Furthermore, courts caution against
 behalf of themselves and the Opt-in                   granting default judgment only to the named
 Plaintiffs—now seek a default judgment and            plaintiffs, due to the uncertainty as to
 damages award against La Selecta and                  “whether the [c]ourt could continue to
 Reynoso. In FLSA collective action cases,             adjudicate the FLSA collective action” after
 “[c]ourts have expressed concern about                having done so. Troncone v. Velahos, No. 10-
 whether opt-in plaintiffs are entitled to             CV-2961 (RBK) (AMD), 2011 WL 3236219,
 default judgment based on a complaint in              at *8 (D.N.J. July 28, 2011), reconsidered on
 which they are not named, but wherein the             other grounds, 2012 WL 3018061 (D.N.J.
 intent to proceed as a collective action is           July 23, 2012); see Bhagwat, 2017 WL
 clear.” Charvac v. M & T Project Managers             1365121, at *6 (“When courts have denied
 of New York, Inc., No. 12-CV-05637 (CBA)              motions for default judgment by FLSA opt-
 (RER), 2013 WL 6711485, at *3 (E.D.N.Y.               in plaintiffs without prejudice and allowed
 Dec. 18, 2013) (citing James v. Claiborne,            for amendment of the complaint, those courts
 No. 07-CV-1570, 2009 WL 994951, at *5                 have also deferred granting default judgment
 (W.D. La. April 13, 2009)); see Bhagwat v.            to the original plaintiff until after the opt-in
 Queens Carpet Mall, Inc., No. 14-CV-5474              plaintiffs are formally joined and the
 (ENV) (PK), 2017 WL 1365121, at *5                    defendants have been duly served with the
 (E.D.N.Y. Mar. 10, 2017), R & R adopted,              amended complaint”); Ntalianas, 2018 WL
 2017 WL 1376372 (E.D.N.Y. Apr. 11, 2017)              1701960, at *5 (quoting Bhagwat, 2017 WL
 (Where no motion for certification of a class         1365121, at *6) (“[E]ntry of default judgment
 or collective action had been filed, default          now in favor of the named plaintiffs ‘may
 judgment was denied as to the opt-in plaintiff        trigger the mootness doctrine’ and foreclose
 due in part to his unnamed status); Ntalianas         the opt-in plaintiffs’ ability to amend and
 v. B & A Contracting of Landmark, Inc., No.           recover damages”).
 16-CV-5934 (ADS) (GRB), 2018 WL
 1701960, at *4 (E.D.N.Y. Feb. 26, 2018),                      Here, an abundance of caution is
 R & R adopted, 2018 WL 1582294                        warranted because there is no evidence that
 (E.D.N.Y. Mar. 31, 2018).                             the Named Plaintiffs now intend the case to
                                                       proceed on an individual basis; to the
         In such a posture as this—where               contrary, they seek default judgment both for
 default judgment is sought on behalf of               themselves and the Opt-in Plaintiffs. Cf.
 unnamed        opt-in     plaintiffs,    absent       Galicia v. 63-68 Diner Corp., No. 13-CV-
 certification of a class or collective action—        03689 (PKC) (RLM), 2015 WL 1469279, at
 plaintiffs should first amend the complaint to        *1 (E.D.N.Y. Mar. 30, 2015) (The request for
 add the opt-in plaintiffs as named plaintiffs         collective action certification was deemed
 and should duly serve the amended complaint           waived due to plaintiff’s failure to reiterate
 on defendants to afford them the chance to            such request in the motion for default
 respond. Charvac, 2013 WL 6711485, at *3.             judgment); Lopic v. Mookyodong Yoojung
 Otherwise, there is “no legal basis upon              Nakjie, Inc., No. 16-CV-4179 (KAM) (CLP),
 which to award damages, attorney’s fees, and          2017 WL 10845064, at *2 (E.D.N.Y. Sept.
 costs to the opt-in plaintiffs.” Charvac, 2013        30, 2017) (entering a default judgment only
 WL 6711485, at *3 (citing Hosking v. New              in favor of the named plaintiff, where, despite
 World Mortg., Inc., No. 07-CV-2200 (MKB)              “a clear intent in his complaint to proceed as

                                                   3
Case 1:17-cv-05882-CBA-RER Document 32 Filed 05/01/19 Page 4 of 4 PageID #: 421



 a collective action,” the plaintiff did not           thereafter.    Any     objections    to   the
 assert any cause of action except his own in          recommendations made in this Report must
 the motion for default judgment).                     be filed with the Clerk of the Court and the
                                                       Honorable Carol Bagley Amon within
               CONCLUSION                              fourteen (14) days of receipt hereof. Failure
         For the reasons set forth above, I            to file timely objections waives the right to
 respectfully recommend that the Court                 appeal the District Court’s Order. See 28
 1) deny Plaintiffs’ motion for default                U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Small
 judgment without prejudice to renewal and             v. Sec’y of Health & Human Servs., 892 F.2d
 2) sua sponte grant Plaintiffs leave to file an       15, 16 (2d Cir. 1989).
 amended complaint that includes the claims                   SO ORDERED.
 of the Opt-in Plaintiffs.
         Plaintiffs’ counsel are hereby directed
                                                                              Ramon E. Reyes, Jr.
 to serve copies of this Report and                                      RAMON E. REYES, JR.
 Recommendation upon Defendants by                                  United States Magistrate Judge
 regular and certified mail and to file proof of                               Dated: May 1, 2019
 service with the Clerk of the Court promptly                                Brooklyn, New York




                                                   4
